Case 8:20-mj-01216-TGW Document 7 Filed 02/27/20 Page 1 of 1 PagelD 27

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

 

 

 

 

UNITED STATES OF AMERICA COMMITMENT
V. TO ANOTHER DISTRICT
TAYLOR ASHLEY PARKER-DIPEPPE CASE No. 8:20-MJ-1216-T-TGW
CHARGES
Charging Document Statute(s) Charging District
Complaint 18 U.S.C. 371 Western District of Washington
Case No. 2:20-mj-88-MAT

 

 

 

Description: Conspiracy to mail threatening communications and commit cyberstalking

 

 

 

PROCEEDINGS

 

CURRENT BOND STATUS:
[X] Government moved for detention and defendant detained after hearing in district of arrest

[ | Government moved for detention and defendant detained pending bond hearing in district of offense
[ ] Other:

 

CounsEL: [ ] Retained Own Counsel [X] Federal Defender Organization [ ]CJA Attorney [ ] None

 

 

INTERPRETER: [X]No- [ ] Yes Language:

 

 

 

 

 

TO: THE UNITED STATES MARSHAL

 

You are hereby commanded to take custody of TAYLOR ASHLEY PARKER-DIPEPPE, and to transport
the defendant with a certified copy of this Commitment Order forthwith to the Charging District and thereafter

deliver him to the United States Marshal for that District or to some other officer authorized to receive the
defendant.

FEBRUARY 4&7 _, 2020 D\ewnet Fy OW Dyn

THOMAS G. WILSON
UNITED STATES MAGISTRATE JUDGE

 

 

RETURN

 

Commitment Order Received: Place of Commitment: Date Defendant Committed:

 

 

 

Date United States Marshal By Deputy Marshal

 

 

 

 

 

 
